Title: To Benjamin Franklin from Nogaret, 24 May 1782
From: Nogaret
To: Franklin, Benjamin


Compiegne Le 24 May [1782]
Sage Docteur! homme pour qui c’est peu d’etre en général utile au monde; Je vous dois des remercimens, et je vais vous demander une nouvelle faveur. Laissez nous ma femme et moi vous marquer notre reconnaissance par une preuve de notre veneration pour vous. Ma femme, depuis Longtems, me persecute pour que j’obtienne de vous la permission de vous laisser peindre en miniature: Elle desire vous avoir en médaillon pendu à son Col. Comme elle n’est pas jeune et que ses respectueux sentimens vous sont connus, quel inconvenient verriés vous à accorder cette grace à celle qui vous voit avec la tendresse d’une fille pour son Pere, et l’admiration?.. Je me tais de peur de vous deplaire en disant quelque chose de plus. J’ai un peintre qui a le merite de saisir parfaitement la ressemblance: Je viens de lui faire faire, il y a quinze jours Le portrait de notre nouvel Archevêque M. de Juigné; Je lui ai fait peindre Made. La Comtesse d’artois et Les Princes: je suis sûr de son talent, et je voudrais profiter du moment où je puis disposer de lui. On ne vous volera pas plus de deux heures de votre tems; c’est beaucoup; Mais qu’est-ce que cela pour repondre au voeu de deux personnes dont le coeur est penetré de sensibilité? Qu’est-ce que cela pour repondre au desir pressant d’une femme jalouse de faire voir, par cette enseigne, qu’elle vous a gravé dans son esprit et dans son coeur? N’allez pas lui faire un refus dans l’intention de menager sa bourse. Le peintre me doit son etat, il me presse depuis longtems de lui fournir quelque occasion de nous marquer sa reconnaissance: il se trouvera heureux de Saisir cette circonstance d’obliger ma femme; et il n’aura jamais aussi bien travaillé, ni d’aussi bon coeur.
Je suis à cette heure à Compiegne près de mon fils qui etudie au college Royal de cette ville. Je serai à Versailles Le 20 Juin: J’aurai L’honneur de vous aller presenter mes hommages en passant. Vous me dirés quel jour enfin vous voulez bien prendre pour sceller chez moi notre connaissance le verre en main. Vous me dirés si vous permettés que Le peintre se rende chez vous quelque jour, et l’heure de votre commodité.
Accordés à ma femme ce qu’elle desire, et je m’engage à porter la reconnaissance jusqu’à ne vous rien demander Jamais que la continuation d’un attachement, qui nous honnore beaucoup sans doute, Mais qui, j’ose dire, est pourtant du à l’affection et au respect avec lesquels j’ai l’honneur d’être, in nomine amborum, totus tuus fidelis, et beneficiorum memor
FELIX NOGARETau College Royal de Compiegne

Vous n’auriez peutêtre jamais pensé qu’un crapaud pût se priser. J’en ai pourtant tué un qui l’était de maniere que je n’ai pu consoler son maitre qu’en faisant son epitaphe. Quoiqu’elle ne vaille rien, je vous l’envoye pour la Singularité: le fait est interessant pour un naturaliste.
Je joins encore ici une Lettre imprimée dans laquelle je me suis permis de parler de vous page 12.

 
Endorsed: Felix Nogaret
